ORDER OF SERVICE
To Any Proper Officer:
By authority of the state of Connecticut, you are hereby commanded to give notice of the foregoing order of temporary injunction to the defendants, ERIC CAPOZZIELLO AND BRIDGET CAPOZZIELLO, by serving upon them, in the manner provided by the statute for the service of process, a true and attested copy of the temporary injunction and of this citation and due return make to this court.
Dated at New Haven, this 3rd day of October, 1997.
BY THE COURT
Bruce L. LevinJudge of the Superior Court